Citation Nr: 0516180	
Decision Date: 06/15/05    Archive Date: 06/27/05

DOCKET NO.  04-11 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a back disability, to 
include degenerative joint and disk changes of the lumbar 
spine.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1946 to 
March 1948, and from March 1951 to August 1952.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which denied the veteran's claim for service 
connection for a back disability.

Pursuant to a request in a February 2004 substantive appeal 
(VA Form 9), the veteran elected a local hearing before a 
member of the Board.  On April 2004 the veteran requested a 
hearing before a Decision Review Officer.  That hearing was 
held in August 2004 and the transcript is of record.  On 
April 2005 the veteran again requested a hearing before a 
Decision Review Officer, as opposed to a local hearing before 
a member of the Board.   A report of contact from the RO 
dated in April 2005, showed that the veteran withdrew his 
request for a hearing.  38 C.F.R. § 20.704 (2004).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part. 

REMAND

The veteran contends that service connection is warranted for 
his low back disability, to include degenerative joint and 
disc disease of the lumbar spine.  He asserts, in essence, 
that his low back disorder is causally linked to in-service 
trauma.  The relevant evidence is summarized below.

The veteran's service medical records show that on March 
1952, the veteran complained of mild low back pain after he 
had lifted heavy objects.  The report also includes a history 
of a bulge appearing in the right area of the body following 
this incident, which disappeared a few hours later.  The 
veteran did not give a history of back pain upon his 
separation examination and clinical evaluation of his 
musculoskeletal system and spine at that time was negative 
for any pertinent abnormal findings.  

In October 2002, the veteran submitted an application for VA 
benefits for a back condition.  In support of his claim, he 
submitted a statement dated in November 2001, wherein he 
described how he injured his back during his enlistment in 
the Army.  The veteran stated that in September 1946, while 
undergoing basic training, he and other trainees were ordered 
to climb into a weapons carrier vehicle, and when the driver 
backed up the vehicle, he injured his back.  He reported that 
he never sought medical treatment for his pain because at the 
time of the incident the recruit sergeant would not allow it.  
The veteran stated that he has experienced back pain ever 
since the service incident.  

The veteran also submitted a witness statement from his wife 
in October 2002, wherein she asserted that the veteran had 
told her about the service incident in relation to his 
painful back.  

Post-service private medical records show treatment for 
osteoarthritis with chronic low back pain and sciatica, since 
July 1999.  It was reported in an April 2000 clinical record 
that the veteran had received therapy for his back 15 years 
prior to the date of that consultation.  A November 2001 
post-service private medical record includes the veteran's 
history of an in-service injury to his back.  He related that 
he experienced pain in his back since that time.  

In a December 2001 post-service private statement, a 
physician noted that the veteran had been his patient for 
several years.  During this time the veteran had received 
treatment for recurrent back pain, to include medications and 
physical therapy.  The physician noted that the veteran 
attributed his back pain to an incident that occurred while 
he was in the military.  The physician added that the 
findings were consistent with the veteran's story.  

The veteran underwent a VA examination on February 2003.  The 
veteran provided a history of heavy lifting as a civilian in 
the grocery business for years following discharge from 
service.  A nexus opinion was not provided.  The examiner 
indicated that he reviewed to the veteran's case file in 
preparation for the report.  

At the hearing held on August 2004, the veteran testified 
that following discharge from service he complained to a VA 
official about pain in his back, however, a claim for a back 
disability was not filed.  The veteran disputed the VA 
examiner's finding that he had engaged in any heavy lifting 
in his employment post-discharge from service, as a civilian.  
He stated that he sought treatment for his back during the 
period between his first and second term of active duty.  The 
veteran restated that the service injury occurred during his 
first term in active duty.  He also testified that he did not 
seek medical treatment for his back after he reenlisted for 
the second term (between March 1948 and March 1951).  The 
veteran indicated that he received treatment for his back 
following discharge from service, however, attempts to obtain 
these records were fruitless, as the clinicians who had 
treated him had passed away and the records were no longer 
available.  

The veteran submitted a private post-service medical record 
dated in January 2003, which includes a notation that he 
first presented for treatment for chronic low back pain in 
March 2000.  The veteran also submitted a document indicating 
that his application for early retirement from his civilian 
occupation was approved on March 1986.  Across the document, 
the veteran wrote he was approved for early retirement as due 
to low back pain.  

The evidence summarized above includes the December 2001 
private medical statement that can be construed as supporting 
the claim of a nexus between a current low back disability 
and an in-service injury, although the probative value of the 
opinion is considerably weakened by the apparent absence of a 
review of the relevant medical evidence in the claims file.  
Nevertheless, it is the Board's judgment that such evidence, 
when coupled with the in-service finding of back pain, gives 
rise to a duty to provide a medical opinion that more fully 
addresses the question at hand and that takes into 
consideration all of the relevant evidence of record.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  While the veteran was afforded a VA examination in 
February 2003, it did not include an opinion addressing the 
question of whether a current low back disability is linked 
to service.  It is pertinent to note that, if the medical 
evidence of record is insufficient, VA is always free to 
supplement the record by seeking an advisory opinion to 
support its ultimate conclusions. Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  The Board finds that, for the 
aforementioned reasons, the RO must refer the claims file to 
the VA clinician who performed the February 2003 examination 
for an addendum to that examination that includes a nexus 
opinion.  

Accordingly, this case is REMANDED for the following action:
 
1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the veteran which evidence the VA will 
obtain and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his claim of entitlement to 
service connection for a back disability, 
of the impact of the notification 
requirements on the claim.  The veteran 
should further be requested to submit all 
evidence in his possession that pertains 
to his claim.

The veteran should further be requested 
to submit all evidence in his possession 
that pertains to his claim, specifically 
to include all service medical records in 
his possession (or copies thereof) and 
any evidence of medical care dating from 
his period of active service to the 
present that may relate his current back 
condition to his period of active 
service.

2.  Once all available medical records 
have been received, the RO should send 
the complete claims file to the VA 
clinician who performed the February 2003 
examination of the veteran for the 
purpose of obtaining an addendum to that 
examination report as it does not include 
an opinion addressing the etiology and 
approximate onset date of the veteran's 
back disability.  

The clinician should indicate in the 
addendum that the claims file was 
reviewed, to include the service medical 
records, the VA examination of  February 
2003,  December 2001 post-service private 
statement and relevant post-service 
medical records.  

Following the review of the relevant 
medical evidence in the claims file, the 
clinician is asked to opine whether it is 
at least as likely as not (50 percent or 
more likelihood) that any back disability 
that may be present began during service 
or is causally related to any incident of 
or finding recorded during active 
service.  Any additional examination or 
diagnostic studies that are indicated 
should be scheduled.  

The clinician is also requested to provide 
a rationale for any opinion expressed.  If 
any question is too speculative to answer, 
the examiner should so indicate.
 
If the clinician who performed the February 
2003 examination of the veteran is no longer 
available, the RO must schedule the veteran 
for another VA examination for the purpose of 
obtaining the opinion noted above.

3.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is required.  
If further action is required, the RO should 
undertake it before further adjudication of 
the claim.
 
4.  The RO should readjudicate the issue 
of entitlement to service connection for 
a back disability with consideration of 
all of the evidence added to the record 
since the Supplemental Statement of the 
Case (SSOC) issued in November 2004.
 
5.  If the benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue an 
SSOC, which should contain notice of all 
relevant action taken on the claim, to 
include a summary of all of the evidence 
added to the record since the November 
2004 SSOC.  A reasonable period of time 
for a response should be afforded.
 
Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




